DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because there are two method steps of “(b)” in the claim. 
Appropriate correction is required. 

Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 7 discloses a method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin using the apparatus of claim 1, which invokes 35 U.S.C. 112(f). 
A claim limitation that is written in means-plus-function format invokes 35 U.S.C. 112, sixth paragraph and is interpreted under the broadest reasonable interpretation as the structure, material or act described in the specification for performing the entire claimed function and equivalents thereof. MPEP 2181. A claim limitation is written in means-plus-function format if it uses a generic placeholder (i.e., a term having no structural meaning) that is modified by functional language without reciting sufficient structure, material or acts for performing the 
Here the apparatus of claim 7 disclosed in claim 1 recites:
“An olefinic monomer recovery apparatus used for separating and recovering unreacted olefinic monomers after production of a polyolefin resin, the apparatus comprising: 
a vertical-type heat exchange unit, and a knock-out drum unit, wherein the vertical-type heat exchange unit includes:
a heat exchange unit body in which a cooling medium for heat exchange is accommodated; 
and a plurality of heat transfer tubes  through which a gas containing an olefinic monomer and a polyolefin wax passes, wherein the plurality of heat transfer tubes extend in a vertical direction and are installed in the heat exchange unit body so as to be submerged in the cooling medium, and wherein the knock-out drum unit includes: 

a knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas; 
a first discharge tube, installed at an upper portion of the knock-out drum unit, for discharging the olefinic monomer-containing gas; 
and a second discharge tube, installed at a lower portion of the knock-out drum unit, for discharging the polyolefin wax-containing liquid.” (Emphasis added).

The limitation “a knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas” is written in means-plus-function format and therefore invokes 35 U.S.C. 112(f) because it uses the generic placeholder “knock-out separating means” coupled with functional language “separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas” without reciting sufficient structure for performing the function.  The term “knock-out separating means” is a non-structural generic placeholder because it describes function (i.e. that it is used to perform knock-out separation) rather than the mechanical structure used to perform this function (similar to “lever moving element” or “movable link member”). Additionally, the “knock-out separating means” is a generic placeholder because it is not a well-known term that takes its name from the function it performs (as with “filter or “screwdriver”). MPEP 2181 (l)(A).
A review of the specification indicates that the “knock-out separating means” corresponds to a tank that separates liquid droplets from gas using density differences or centrifugal forces.  Spec., Fig. 1, p. 11, ll. 22–p. 12, ll. 1–3. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9–11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites:
“7. A method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin using the apparatus of claim 1, comprising: 
(a) supplying the gas including the olefinic monomer and the polyolefin wax to the plurality of heat transfer tubes of the vertical-type heat exchange unit; 
(b) cooling the gas including the olefinic monomer and the polyolefin wax using the cooling medium in the heat exchange unit to produce a cooled gas; 
[[(b)]] (c) supplying the cooled gas to the knock-out drum unit; 
[[(c)]] (d) separating the cooled gas into an olefinic monomer-containing gas and a polyolefin wax- containing liquid using the knock-out separating means;
[[(d)]] (e) discharging the olefinic monomer-containing gas through the first discharge tube; and 
[[(e)]] (f) discharging the polyolefin wax-containing liquid through a second discharge tube, 

separating the polyolefin wax or resin and the ethylene gas using the knock-out separating means; 
discharging the wax or resin using the second discharge tube; and 
discharging the ethylene gas together with the olefinic monomer-containing gas, using the first discharge tube.” Emphasis added.

Claim 7 is indefinite because it is unclear if the steps of “separating the polyolefin wax or resin and the ethylene gas using the knock-out separating means,” “discharging the wax or resin using the second discharge tube” and “discharging the ethylene gas together with the olefinic monomer-containing gas, using the first discharge tube” are the same as the steps of (d), (e) and (f). 
For the purpose of examination, claim 7 is interpreted as:
“7. A method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin using the apparatus of claim 1, comprising: 
(a) supplying the gas including the olefinic monomer and the polyolefin wax to the plurality of heat transfer tubes of the vertical-type heat exchange unit, wherein the step further comprises supplying a separate ethylene gas to the plurality of heat transfer tubes so as to defoul a polyolefin wax or resin on a wall surface of the heat transfer tubes; 
(b) cooling the gas including the olefinic monomer and the polyolefin wax using the cooling medium in the heat exchange unit to produce a cooled gas; 
[[(b)]] (c) supplying the cooled gas and ethylene gas to the knock-out drum unit; 
[[(c)]] (d) separating the cooled gas and ethylene gas into an olefinic monomer-containing gas and a polyolefin wax- containing liquid using the knock-out separating means;
[[(d)]] (e) discharging the olefinic monomer-containing gas and ethylene gas through the first discharge tube; and 
(f) discharging the polyolefin wax-containing liquid through a second discharge tube





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims are rejected as follows:
Claims 7–10 are rejected under 35 U.S.C. 103 as being unpatentable over Beals et al., US 3,627,746 (“Beals”) in view of Kohlgruber, US 2005/0092444 (“Kohlgruber”) and Goossens et al., US 2010/0004407 A1 (“Goossens”).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beals in view of Kohlgruber, Goossens and in further view of Bir, US 3,884,766 (“Bir”).
Claim 7 describes a method of separating and recovering unreacted olefinic monomers after production of a polyolefin resin using the apparatus of claim 1. The method comprises (a) supplying the gas including the olefinic monomer and the polyolefin wax to the plurality of heat transfer tubes of the vertical-type heat exchange unit. The method of step (a) further comprises supplying a separate ethylene gas to the plurality of heat transfer tubes so as to defoul a polyolefin wax or resin on a wall surface of the heat transfer tubes. The method comprises (b) cooling the gas including the olefinic monomer and the polyolefin wax using the cooling medium in the heat exchange unit to produce a cooled gas. The method comprises (c) supplying the cooled gas and ethylene gas to the knock-out drum unit. The method comprises (d) separating the cooled gas and ethylene gas into an olefinic monomer-containing gas and a polyolefin wax- containing liquid using the knock-out separating means. The method comprises (e) discharging the olefinic monomer-containing gas and ethylene gas through the first discharge tube. The 
Claim 1 describes an olefinic monomer recovery apparatus for separating and recovering unreacted olefinic monomers after production of a polyolefin resin. The apparatus comprising: a vertical-type heat exchange unit and a knock-out drum unit. The vertical-type heat exchange unit includes a heat exchange unit body in which a cooling medium for heat exchange is accommodated. The vertical-type heat exchange unit also comprises a plurality of heat transfer tubes through which a gas containing an olefinic monomer and a polyolefin wax passes.  The plurality of heat transfer tubes extend in a vertical direction and are installed in the heat exchange unit body so as to be submerged in the cooling medium. The knock-out drum unit includes a gas inlet directly connected to the heat transfer tubes of the vertical-type heat exchange unit. The knock-out drum includes a knock-out separating means for separating an olefinic monomer-containing gas and a polyolefin wax-containing liquid from the gas. The knock-out drum includes a first discharge tube, installed at an upper portion of the knock-out drum unit, for discharging the olefinic monomer-containing gas. The knock-out drum includes a second discharge tube, installed at a lower portion of the knock-out drum unit, for discharging the polyolefin wax-containing liquid. 
Beals discloses a general process of recycling ethylene after polymerization using a series of recycling coolers and knockout pots. Beals Fig. 1, col. 1, ll. 29–48. The process comprises, inter alia, supplying the gas of a polyethylene reactor effluent to cooler 13 to cool the gas. Id. at Fig. 1, col. 1, ll. 62–64. Separating the gas into a stream of recycled ethylene gas and a stream of polymer residue liquid using the following knockout pot 22. Id. at Fig. 1, col. 2, ll.1–3. The Id. at Fig. 1, col. 2, ll. 3–5.

    PNG
    media_image1.png
    507
    946
    media_image1.png
    Greyscale

Beals does not disclose that the cooler, i.e., the heat exchange unit, is vertically oriented with a plurality of heat exchange tubes extends in a vertical direction.  Additionally, Beals does not disclose that the knock out drum 22 is directly connected to the heat transfer tubes. 
However, in the analogous art of heat exchanger and knock-out drum, Kohlgruber discloses an olefinic monomer recovery apparatus used for separating and recovering unreacted olefinic monomers after production of a polyolefin resin. Kohlgruber [0071] and [0063]. The apparatus comprises a vertical-type heat exchange unit (i.e., shell-and-tube heat exchanger 4), which is vertically oriented. Id. at Fig. 3, [0080]. A knock-out drum unit (i.e., devolatilization chamber 5). Id. at Fig. 4, [0081].  The devolatilization chamber 5 is equivalent to the knock-out drum unit since they perform the same function of separating liquid from gas. MPEP 2183. The vertical-type heat exchange unit includes a heat exchange unit body (i.e., outer jacket 10) in which a cooling medium for heat exchange is accommodated (a heating medium is accommodated in the outer jackets). Id. at Fig. 3, [0080]. It is noted here that although Kohlgruber discloses a heating medium instead of a cooling medium inside the heat exchange unit body, Kohlgruber does disclose that the tube-bundle heat exchangers can be used for cooling Id. at [0081] and [0002]. Therefore, it would have been obvious for a person of ordinary skill in the art to have a reasonable expectation of success using the heat exchanger 4/chamber 5 of Kohlgruber in place of cooler 13/knockout drum 22 of Beals because these types of heat exchangers can also be used for cooling. Additionally, using the heat exchanger 4/chamber 5 of Kohlgruber in place of cooler 13/knockout drum 22 of Beals is basically just integrating two parts together. MPEP 2144.04(V)(B).
Kohlgruber also discloses a plurality of heat transfer tubes (i.e., heat exchange tube 8) which extend in a vertical direction and are installed in the heat exchange unit body 10 so as to be submerged in the cooling medium (as the tubes 8 are submerged in heating oil). Id. at Fig. 3, [0039] and [0084] and [0080]. It is noted here that the heating oil is a heat exchange fluid that can be used for cooling because Kohlgruber teaches that tube-bundle heat exchangers can be used for heating or cooling. Id. at [0002]. It is also noted here that although Kohlgruber does not explicitly disclose an olefinic monomer and a polyolefin wax pass through the heat exchange tubes 8, Beals discloses that the apparatus is used to recycle ethylene (olefinic monomer) and separate it from polyethylene (polyolefin). Beals col. 1, ll. 31–38. Beals also discloses the process of dewaxing the recycle stream, which means the stream contains wax. Beals col. 1, ll. 62–63. Since Kohlgruber’s apparatus is used in place of Beals’s heat exchange unit 13 and knock-out drum unit 22, it would have been obvious that the polymer solutions flows inside the tube 8 of Kohlgruber is a mix of olefinic monomer and polyolefin wax. 
Kohlgruber further discloses that the knock-out drum unit 5 includes a gas inlet directly connected to the heat transfer tubes 8 of the vertical-type heat exchange unit (i.e., the perforations on the second perforated tray 9 are the gas inlet, which is directly connected to the heat transfer tubes 8). Kohlgruber Fig. 3, [0014]. It is noted here that although the prior art Id. at Fig.4, [0081]. A first discharge tube (i.e., vapor take-off 7) installed at an upper portion of the knock-out drum unit (vapor take-off 7 is located at an upper portion of devolatilization chamber 5) for discharging the olefinic monomer-containing gas (for discharging vapor, which is olefinic monomer-containing gas. Id. at Fig.4, [0081]. A second discharge tube (i.e., discharge pump 6) installed at a lower portion of the knock-out drum unit 5 for discharge polymer solutions, which is polyolefin wax-containing liquid. Id. at Fig.4, [0081]. 


    PNG
    media_image2.png
    790
    435
    media_image2.png
    Greyscale

It would have been obvious for a person of ordinary skill in the art to use the apparatus disclosed by Kohlgruber in place of Beals’s heat exchanger unit 13 and knock-out drum unit 22 because the compact structure does not require complicated production of tubes since it only has one shaping process (Kohlgruber, [0010]). Additionally, it is suitable for removing high viscous polymer melts with low thermal load and narrow resident time (Kohlgruber, [0010]). Furthermore, the vertically oriented compact structure allows polymer melts to drop by gravity and thus reduce fouling. 
With this modification, modified Beals discloses a method of supplying gases in Beals’s line 12 into Kohlgruber’s heat exchanger 4, cooling Beals’s gas including the olefinic monomer and the polyolefin wax using Kohlgruber’s heat exchanger 4 in the same way that Beals’s heat exchanger 13 cools the gas, supplying the cooled gas from Kohlgruber’s heat exchanger 4 to 
As for the limitation of simultaneously supplying a separate ethylene gas to the plurality of heat transfer tubes so as to defoul a polyolefin wax or resin on a wall surface of the heat transfer tubes in the same process of (a), Beals discloses the use of ethylene gas to defoul coolers. Beals Abstract. Therefore, it would have been obvious to add a step of supplying the ethylene feed to the heat transfer tubes 8 of Kohlgruber’s heat exchanger 4 to defoul the heat transfer tubes 8 of Kohlgruber’s heat exchanger 4. With this modification, polyethylene wax and ethylene gas would be separated in Kohlgruber’s devolatilization chamber 5 in the same way that Beals’s knockout pot 22 separates the polyethylene wax and ethylene gas. Beals col. 1, ll. 37–38 and ll. 62–64. This step would be followed by the step of discharging the polyethylene wax using Kohlgruber’s discharge pump 6 and the step of discharging the ethylene gas using Kohlgruber’s vapor take-off 7. The separate ethylene gas would be discharged together with the olefinic monomer-containing gas.   
However, Beals as modified does not explicitly teach that the ethylene gas was added simultaneously in the step of (a).  
In the analogous art of after production process of a polyolefin resin, Goossens discloses a step of simultaneously supplying a separate ethylene gas via conduit 16 with a product mixture of polymer (polyethylene) and unreacted monomer (ethylene) through conduit 17, the mixture is thereby cooled and then separated in a first separation vessel 9. Goossens Fig. 1, [0048] and Id. at [0006]. It would therefore have been obvious to simultaneously supply a cooled separate ethylene gas to the heat transfer tubes 8 of Kohlgruber’s heat exchanger 4 together with the product mixture including the olefinic monomer and the polyolefin wax to facilitate the cooling process of the product mixture. 
Beals as modified teaches the limitations of claim 9:
“The method of claim 7, wherein the gas containing the olefinic monomer and the polyolefin wax is supplied using a first inlet installed on an upper portion of the vertical-type heat exchange unit so as to be connected to the plurality of heat transfer tubes (the step of supplying the ethylene and polyethylene gas to Kohlgruber’s heat exchanger via feed pipe 13, which is located on an upper portion the heat exchanger 4 and connected to the heat transfer tubes 8) and wherein the ethylene gas is supplied using a second inlet (ethylene gas can be supplied via a separate inlet as discussed in claim 7, i.e., similar to conduit 16 of Goossens).”
Claim 10 describes the method of claim 7. The knock-out separating means comprises a means for separating gas and liquid droplet using a density difference.
Kohlgruber’s devolatilization chamber 5 has the vapor take off 7 located on the upper portion of the chamber and the polymer discharge pump 6 located at the bottom of chamber.  A person of ordinary skill in the art understands that gases are less dense than liquids because their molecules are far apart in comparison to liquids. It thus make sense for the less dense vapor to rise and exits via vapor take off 7 and the more dense polymer melts to sink and exits via discharge pump 7.
Claim 11
Beals as modified does not explicitly disclose the wall structure preventing the inflow of wax and resin on the inlet side of the first discharge tube using a wall.  
In the analogous art of polymer devolatilizer, Bir discloses an annular area 56,  defined by the inner walls of the vessel 31 and the adjoining wall of heat exchanger 35, which serves the function of preventing polymer and wax inflow into the vapor take-off port 45. Bir Fig. 2, col. 7, ll. 38–47.
Response to Arguments 
Rejections under 35 USC § 103
The applicant amended claim 7 to include the limitations of claim 8 and to further specify that the separate ethylene gas is supplied in the same process as the gas including olefin monomer and the polyolefin wax, and the ethylene gas would be discharged together with the olefinic monomer-containing gas. Applicant Rem. dated Sep. 02, 2021 (“Applicant Rem.”) p. 5. The applicant then argues that Beals’s ethylene circulation process is done in an entirely separate defouling process with entirely separate process conditions such as temperature. Id. at p. 6. The applicant then concludes that Beals does not teach or suggest the amended limitation. Id. 
The examiner would like to point out that while Beals in view of Kohlgruber does not teach or suggest the added limitation, the amended claim is rejected under  35 U.S.C. 103 as being unpatentable over Beals et al., US 3,627,746 (“Beals”) in view of Kohlgruber, US 2005/0092444 (“Kohlgruber”) and Goossens, specifically because Goossens discloses a process where a separate ethylene gas is fed simultaneously with a product mixture of olefinic monomer and polyolefin wax. Details are provided above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qianping He/Examiner, Art Unit 1776                

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776